UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2031



In re: STEPHEN C. SIEBER

                  Debtor

------------------------------


STEPHEN C. SIEBER,

                  Debtor - Appellant,

          v.

CHERYL E. ROSE,

                  Trustee – Appellee,

          and

CHRISTOPHER PETITO; RONALD WILLIAMS,

                  Creditors.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-00210-RWT)


Submitted:   January 22, 2013                Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stephen C. Sieber, Appellant Pro Se.       James Martin   Hoffman,
OFFIT KURMAN, PA, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Stephen C. Sieber appeals from the district court’s

orders    affirming   the   bankruptcy        court’s   order   sustaining      the

objections to Sieber’s amended claim of exemptions and denying

his motion for reconsideration.              We have reviewed the record and

the district court’s orders and find no reversible error and no

abuse of discretion.          Accordingly, we affirm for the reasons

stated by the district court.           See Sieber v. Rose, No. 8:12-cv-

00210-RWT (D. Md. July 24, 2012 & Aug. 7, 2012).                          Sieber’s

motions    to   consolidate      his   two    pending   appeals   and     for   the

recusal of the bankruptcy court judge are denied.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in   the   materials     before     this    court   and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        3